             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


MAURICE HUGHES,

                       Plaintiff,        Civil Action No.
                                         9:17-CV-1151 (DNH/DEP)
     v.

MAHMOOD BUTT, et al.,

                       Defendants.


APPEARANCES:                         OF COUNSEL:

FOR PLAINTIFF:

MAURICE HUGHES, Pro Se
18-B-1404
Collins Correctional Facility
P.O. Box 340
Collins, NY 14034

FOR DEFENDANTS BUTT AND HALL:

STEINBERG, SYMER & PLATT             JONATHAN E. SYMER, ESQ.
27 Garden St.
Poughkeepsie, NY 12601

FOR DEFENDANT SMOLINSKY:

HON. ROBERT G. BEHNKE                JENNIFER L. SUWAK, ESQ.
Broome County Attorney               Assistant County Attorney
Broome County Office Building
60 Hawley St.
P.O. Box 1766
Binghamton, NY 13902
DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE

                          DECISION AND ORDER

      Pro se plaintiff Maurice Hughes, a New York State prison inmate,

has commenced this civil rights action pursuant to 42 U.S.C. § 1983

asserting claims arising out of his conditions of confinement in Broome

County Jail ("Broome C.J."). Although plaintiff's original complaint asserted

additional claims against several defendants, the action has been

narrowed to include only medical indifference and retaliation causes of

action against three individuals stationed at the Broome C.J. at the

relevant times.

      Currently pending before the court are discovery motions filed by the

parties. In particular, defendants have filed a motion to compel plaintiff to

complete his deposition, and plaintiff's motion seeks the appointment of a

"private investigator" to assist him with discovery. For the reasons set forth

below, defendants' motions are granted, and plaintiff's motion is denied.




                                       2
I.    BACKGROUND

      Although plaintiff is currently an inmate being held in the custody of

the New York State Department of Corrections and Community

Supervision, Dkt. No. 40 at 3, at the times relevant to his claims in this

action plaintiff was confined in the Broome C.J. Dkt. No. 45. As alleged in

the currently operative second amended complaint, plaintiff was deprived

of adequate medical care by defendants Doctor Butt and Barry Hall and

retaliated against for filing grievances by defendant Mark Smolinsky, the

Broome C.J. Administrator. See generally id.; see also Dkt. No. 44.

      On or about August 2, 2018, defendants Hall and Butt served

plaintiff with a notice of deposition, indicating that his deposition would

occur on August 27, 2018, at the Collins Correctional Facility ("Collins

C.F."), the prison in which plaintiff was confined at the time. Dkt. No. 41-5;

Dkt. No. 48-4. On or about August 7, 2018, defendant Smolinsky served

his notice of deposition on plaintiff, indicating that plaintiff's deposition

would occur at the same time and place described in the notice of

deposition from defendants Hall and Butt. Dkt. No. 41-6. Counsel for

defendants Hall, Butt, and Smolinsky arrived at the Collins C.F. on the

scheduled deposition date of August 27, 2018, for plaintiff's deposition.

Dkt. No. 48-5 at 2-3. The deposition commenced at approximately


                                        3
10:30AM, and plaintiff answered questions posed by counsel for

defendants Hall and Butt until approximately 12:00PM, at which time the

parties recessed for lunch. Dkt. No. 41-1 at 2. The parties reconvened

thirty minutes later. Id. Although the parties dispute whether plaintiff ate

anything during the lunch break, counsel for defendant Smolinsky

"personally observed a correctional officer give the plaintiff his lunch which

consisted of several food items, including what appeared to be soft food

items." Dkt. No. 41-1 at 2. Plaintiff contends, however, that, five days

earlier, he had oral surgery and had more than twenty teeth extracted. Dkt.

No. 53 at 5. According to plaintiff, he was in so much pain on the date of

the deposition that it was impossible for him to eat the food he was served

for lunch, which consisted of "cold cuts [a]nd cheese[.]" Id. At

approximately 2:15PM, plaintiff unilaterally terminated the deposition,

complaining about his medical conditions and being unable to eat. Dkt.

No. 41-1 at 3; Dkt. No. 48-5 at 167-68. Defendants did not consent to the

termination of the deposition. Dkt. No. 48-5 at 168.

II.   DISCUSSION

      A.    Defendants' Motions to Compel

      Defendant Somlinsky's motion requests an order from the court

directing plaintiff to respond to document demands and complete his


                                       4
deposition testimony. Dkt. No. 41-12. With respect to the document

demands, defendant Smolinsky served document demands on plaintiff on

or about June 13, 2018. Dkt. No. 41-2. To date, plaintiff has not provided

any documents in response, nor has he provided defendant Smolinksy

with an explanation for not responding. Dkt. No. 41-1 at 1.

      With respect to plaintiff's termination of his deposition on August 27,

2018, defendants Hall, Butt, and Smolinsky discredit plaintiff's medical

complaints and assert that plaintiff intentionally refused to comply with

discovery demands by refusing to complete his deposition. Dkt. No. 41-12

at 9; Dkt. No. 48-1 at 5.

      In response to defendants' motions, plaintiff contends that he was in

"s[e]rious pain" and experiencing "headaches" during the deposition. Dkt.

No. 53 at 5. He also states that he is a diabetic and, on the date of the

deposition, had not received any insulin since 6:00AM. Id. He claims that a

result, and because of his inability to eat the food provided to him during

the lunch recess, he "was feeling so hungry and light headed" at the time

that he was compelled to unilaterally terminate the deposition. Id.

      Rule 37 of the Federal Rules of Civil Procedure provides, in relevant

part, that where "a party . . . fails to . . . permit discovery," the court may

issue sanctions. Fed. R. Civ. P. 37(b)(2). Similarly, Rule 37(d) permits the


                                        5
court to issue sanctions where a party fails to attend its own properly

noticed deposition. Fed. R. Civ. P. 37(d). "A district court has wide

discretion in imposing sanctions . . . under Rule 37[.]" Daval Steel Prods.

v. M/V Fakredine, 951 F.2d 1357 (2d Cir. 1991).

      After considering the parties' positions concerning plaintiff's

unilateral and non-consensual termination of his deposition on August 27,

2018, I find that sanctions are not justified at this time. Plaintiff stated on

the record at his deposition that he was refusing to continue after several

hours of questioning in light of his medical conditions. In particular, when

asked by counsel for defendants Butt and Hall to state his reason for

terminating the deposition, plaintiff testified as follows:

            My name is Maurice Hughes. It is approximately
            2:21. I've been here since 10:46. I just had surgery,
            oral surgery in my mouth where they took out 28
            teeth. They have me on medications. I haven't been
            able to take them. I can't eat. I'm insulin-dependent.

            I've been down here four hours. I cannot take it
            anymore. It has nothing to do with the inquiry. It has
            something to do with my physical well-being. It is
            being jeopardized.

            For me to know that I got to sit here for another two
            hours with nothing to eat in my stomach, I can go
            into diabetic ketoacidosis, or worse, and I'm not
            going to put myself in that type of peril. And I end
            now. I'm sorry.

Dkt. No. 48-5 at 168. In light of plaintiff's health at the time of the
                                        6
deposition, as well as the special solicitude courts must extend to pro se

litigants, I find that sanctioning plaintiff for his unilateral termination of the

deposition is not appropriate at this juncture. Nevertheless, defendants are

entitled to a complete deposition of plaintiff, and plaintiff will therefore be

directed to sit for deposition for a period not to exceed four hours at a date

and time selected by counsel for defendants. Barring medical

documentation provided to the court prior to the date of the scheduled

deposition demonstrating that plaintiff cannot medically participate in four

hours of testimony at one time (with appropriate breaks provided),

defendants are granted leave to file a motion for sanctions against plaintiff,

including dismissal of the action, in the event he refuses to appear for

deposition or unilaterally terminates the deposition again for medical

reasons.

      At this time, I must also address defendants' allegations that, prior to

terminating the deposition, plaintiff had become argumentative with

defendants' counsel during questioning. See, e.g., 48-5 at 50, 114-16,

127-30. Such behavior, which at times can be fairly characterized as

obstructive, is not, and will not be, condoned by the court. Plaintiff is

hereby warned that any continued obstruction or argumentative conduct

during his deposition will be met with sanctions, including possibly


                                         7
dismissal of all claims in the action. Although he may state simply

“objection to form” if he believes a question posed in not in proper form, he

must answer each question unless if calls for a response that would be

protected by privilege.

        Finally, defendant Smolinksy's request for an order directing plaintiff

to respond to his document demands, served on plaintiff on or about June

13, 2018, is granted. Plaintiff has provided no justification for failing to

respond. Accordingly, plaintiff will be directed to respond to the document

demands served upon him by defendant Smolinsky on or about June 13,

2018.

        B.    Plaintiff's Motion to Compel

        On November 15, 2018, the court received plaintiff's motion to

compel discovery. Dkt. No. 54. Although it is not a model of clarity, it

appears that plaintiff requests an order from the court ordering defendants

Hall and Butt to locate an unidentified number of "staff members who

worked at the Broome C.J. . . . in the year 2017," who allegedly denied

diabetic-inmates, including plaintiff, the proper doses of insulin. Dkt. No.

54 at 2-3. Plaintiff also requests "the Court to appoint [him] a '[p]rivate

investigator" to assist with discovery. Id. at 3.

        Absent a court order expanding the scope of discovery to any matter


                                        8
relevant to the subjects raised, the scope of discovery in a civil action is

governed by Rule 26(b) of the Federal Rules of Civil Procedure. In

relevant part, that rule provides that "[p]arties may obtain discovery

regarding any nonprivileged matter that is relevant to any party's claim or

defense and proportional to the needs of the case[.]" Fed. R. Civ. P.

26(b)(1). Under this provision, the bounds of permissible discovery in a

civil action are generally broad. Maresco v. Evans Chemetics, Div. of W.R.

Grace & Co., 964 F.2d 106, 114 (2d Cir. 1992) (citing Oppenheimer Fund,

Inc. v. Sanders, 437 U.S. 340, 351 (1978)). That said, however, a party

must first request discovery from its adversary before filing a motion in

court to compel the adversary to produce the discovery. In this case,

plaintiff has not served any discovery demands on defendants Hall and

Butt requesting information about an unidentified number of staff at

Broome C.J. that may have administered an improper amount of insulin to

diabetic-inmates at any time. Dkt. No. 57 at 2. For that reason, plaintiff's

request is denied.

      Moreover, setting aside the fact that plaintiff has apparently

attempted to bypass the discovery process altogether in this matter by

failing to serve any demands on defendants, plaintiff has submitted no

proof that, in accordance with the local rules of practice for this court, he


                                       9
first attempted to meet and confer with defendants in good faith to obtain

the information he now seeks. See N.D.N.Y. L.R. 7.1(b)(2) ("Prior to

making any non-dispositive motion before the assigned Magistrate Judge,

the parties must make good faith efforts among themselves to resolve or

reduce all differences relating to the non-dispositive issue."); see also

N.D.N.Y. L.R. 7.1(d)(1) ("Parties must make good faith efforts among

themselves to resolve or reduce all differences relating to discovery prior

to seeking court intervention."). Plaintiff's failure to do so in this action also

provides a basis for denying his motion. N.D.N.Y. L.R. 7.1(d)(2); Murray v.

Palmer, No. 03-CV-1010, 2006 WL 2516485, at *1 (N.D.N.Y. Aug. 29,

2006).

       Finally, with respect to plaintiff's request that the court appoint a

private investigator to assist him with discovery, that request is patently

frivolous and therefore denied. There is no legal authority for appointing

plaintiffs – who voluntarily commence civil actions in federal court – private

investigators to assist them in prosecuting their case.

III.   SUMMARY AND ORDER

       Following plaintiff's unilateral termination of his deposition on August

27, 2018, defendants Hall, Butt, and Smolinsky filed motions in this court

for an order directing plaintiff to attend the remaining portion of his


                                        10
deposition. In light of the record now before the court, including the

deposition transcript, it appears that plaintiff's decision to prematurely

terminate the deposition was for legitimate medical reasons. Accordingly,

no sanctions will be issued against plaintiff. He is, however, directed to

attend the remaining four hours of his deposition.

      Turning now to plaintiff's motion to compel discovery, because he

has not demonstrated he attempted to meet and confer with defendants in

good faith before filing his motion in this court, and because plaintiff's

request for the appointment of a private investigator is frivolous, the

motion is denied.

      Accordingly, it is hereby

      ORDERED as follows:

      (1)   Defendants' motions to compel discovery (Dkt. Nos. 41, 48)

are GRANTED.

      (2)   Plaintiff is directed to appear for a period not to exceed four

hours for completion of his deposition, at a date and time to be selected by

defendants' counsel, upon at least fourteen days' notice. In the event that

plaintiff fails to appear for the scheduled deposition or does not participate

through to its conclusion, defendants are permitted to file a motion for

sanctions seeking dismissal of plaintiff's second amended complaint.


                                      11
      (3)   If plaintiff believes he is medically unfit to sit for the remaining

four hours of his deposition, plaintiff shall provide the court with medical

proof at least five days prior to the scheduled deposition.

      (4)   The deposition shall take place no later than January 31, 2019.

      (5)   On or before January 31, 2019, plaintiff is directed to respond

to defendant Smolinksy's document demands served on him on or about

June 13, 2018.

      (6)   Plaintiff's motion to compel discovery (Dkt. No. 54) is DENIED.

      (7)   The discovery deadline in this case is hereby extended until

January 31, 2019.

      (8)   The motion deadline in this case is hereby extended until

February 28, 2019.

      (9)   The Clerk is respectfully directed to serve a copy of this

decision and order on the parties in accordance with the local rules of

practice for this court.




Dated:      December 14, 2018
            Syracuse, New York
                                       12
